Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al. (US PGPUB 2007/0176688) in view of Xu (WO 2018/006482).
           . Treating independent claim 1 first, an arrangement for suppressing harmonics at the output of an RF power amplifier is described. The circuit includes an output matching circuit at the output of the amplifier; see fig. 3 and paragraphs 25-26 of Frei et al. The lower harmonic terminations are further from the amplifier. Thus the second harmonic 324 is furthest up to the Nth 322 which is closest. The second through fifth 
Regarding claim 3, the capacitor is connected a one end to the back hole in Xu. The steps of claim 6 would be performed by the proposed combination since the amplifier output would be connected in series with the capacitor the other end of which is grounded through the back hole and monolithic with the amplifier. This would suppress higher harmonics such as the fifth. Then the fourth, third and second matching circuits of Frei et al. would suppress the remaining lower harmonics in turn. 
Claims 2, 4, 5 & 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843